June 11, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
      IN THE INTEREST OF D.M.K., C.A.A.K., J.J.K., AND J.A.K., CHILDREN

NO. 14-11-01046-CV

                                ____________________



       This cause, an appeal from a judgment signed November 29, 2011 terminating the
parental rights of I.W.K. and D.K. and appointing the Department of Family and
Protective Services permanent managing conservator of the children D.M.K., C.A.A.K.,
J.J.K., and J.A.K., was heard on the transcript of the record. We have inspected the
record and find the trial court erred in failing to appoint counsel to represent I.W.K. at
trial. We therefore REVERSE the portions of the trial court’s judgment terminating
I.W.K.’s parental rights and appointing the Department permanent managing conservator
of the children; AFFIRM the portion of the judgment terminating D.K.’s parental rights;
REINSTATE the trial court’s order appointing the Department temporary managing
conservator; and REMAND the case for further proceedings in accordance with this
court’s opinion.

       We further order this decision certified below for observance.